Citation Nr: 0205413	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-12 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 12, 1999, 
for an award of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to May 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Milwaukee, 
Wisconsin, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted a TDIU, assigning an effective date of September 
18, 1999.  After the veteran perfected her appeal from the 
effective date assigned, the RO, in a November 2000 rating 
decision, granted an earlier effective date of July 12, 1999.  
The veteran has continued to seek an earlier date.  

The veteran has since relocated, and her case is now being 
handled through the St. Petersburg, Florida, RO.

This case was remanded in March 2001 for the purpose of 
according the veteran a hearing before a Member of the Board.  
On February 28, 2002, the veteran testified at a 
videoconference hearing before the undersigned, who was 
appointed by the Chairman to conduct that hearing and decide 
this appeal.  38 U.S.C.A. § 7107(c), (e) (West Supp. 2001).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied entitlement to TDIU in October 1997, and 
the veteran did not appeal that decision.

3.  The veteran filed the current claim for TDIU on September 
17, 1999.

4.  The veteran was substantially gainfully employed from 
August 1997 until September 17, 1999.  She took medical leave 
from July 12, 1999.


CONCLUSION OF LAW

1.  The October 1997 denial of total disability rating for 
individual unemployability is final  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2001).

2.  The criteria for an earlier effective date than July 12, 
1999, for an award of total disability based on individual 
unemployability, are not met.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. §§ 3.400(o)(2), 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

While the veteran's claim was pending, there was a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA), which redefined VA's duty to assist claimants for VA 
benefits, enhanced VA's duty to notify claimants as to the 
information and evidence necessary to substantiate a claim, 
and eliminated the requirement that a claimant submit a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  Regulations implementing the 
VCAA were published on August 29, 2001.  66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA and the 
implementing regulations are applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

The veteran's appeal is for an earlier effective date for the 
award of a TDIU.  There are no particular application forms 
required.  Thus, there is no issue as to the provision of 
forms or instructions for applying for the benefit sought.  
See 38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).

VA has a duty to notify the veteran and her representative of 
any information and evidence not previously provided that is 
necessary to substantiate her claim.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  The RO sent the veteran a May 2000 statement of 
the case (SOC), a July 2000 notice specifying information 
needed to support the claim, and a November 2000 supplemental 
statement of the case (SSOC).  These documents together 
listed the evidence considered, the legal criteria for 
establishing an effective date for an increased disability 
rating, and the analysis of the facts as applied to those 
criteria.  The Board concludes that, through these documents, 
the RO informed the veteran of the information and evidence 
necessary to substantiate her claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  The veteran has presented a 
statement from her former employer including the information 
requested in the July 2000 notice and copies of the veteran's 
W2 forms for the requested years.  The veteran has testified 
at a hearing and has presented statements from family members 
in support of her claim.  VA has taken reasonable actions to 
assist the veteran in obtaining the evidence necessary to 
substantiate the claim for the benefit sought.

VA's assistance to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).  As the current appeal 
is for an earlier effective date for an award of TDIU, the 
relevant evidence is that relating to her employability 
status within the year prior to the date of her claim.  Such 
evidence is of record, and no current medical examination or 
opinion would be relevant to the claim.  The claims file 
contains reports of VA examinations of the veteran in 
September 1996, August 1997, and February 1999.  Medical 
evidence post-dating July 1999 is of no relevance to the 
claim for earlier effective date.

In summary, the Board sees no areas in which further 
development may be fruitful.  VA has substantially met the 
requirements of the VCAA.  The Board has considered whether 
there is any prejudice to the veteran in the Board's 
consideration of the VCAA and its implementing regulations in 
the first instance, i.e., when the RO has not yet considered 
the new law and regulations.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  As the requirements 
of the VCAA have been substantially met, there is no possible 
benefit to be derived from sending the case back to the RO 
for explicit consideration of the VCAA in the first instance.  
The Board's consideration of the regulations in the first 
instance is not prejudicial to the veteran, because the 
regulations merely implement the VCAA, and do not provide any 
rights other than those provided by the VCAA.

II.  Earlier Effective Date for a TDIU

The veteran is seeking an effective date earlier than the 
current July 12, 1999, effective date for the award of TDIU.  
She contends that her service-connected disabilities made her 
unable to work from as far back as 1997.  (In the course of 
her appeal, she has mentioned dates in June, October, and 
December 1997 as more appropriate effective dates for the 
TDIU.)

The effective date of an award of benefits based on 
individual unemployability is governed by the law and 
regulations that control effective dates for increased 
disability ratings.  See Hurd v. West, 13 Vet. App. 449 
(2000), in which the Court of Appeals of Veterans Claims 
(Court) applied the statute which applies to the effective 
date of increased rating claims in a TDIU effective date 
case.  The effective date for the award of an increased 
rating is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year from such date; 
otherwise, the effective date is the date of the receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (2001).

A total disability rating based on individual unemployability 
may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this shall be ratable at 60 percent or more, and 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 C.F.R. § 4.16(a) 
(2001).

The veteran filed a claim for TDIU in May 1997.  The RO 
denied that claim in an October 1997 rating decision, and the 
veteran did not disagree with that denial.  A decision of a 
duly-constituted rating agency or other agency of original 
jurisdiction is final and binding as to all field offices of 
the Department as to written conclusions based on evidence on 
file at the time the claimant is notified of the decision.  
38 C.F.R. § 3.104(a) (2001).  Such a decision is not subject 
to revision on the same factual basis except by a duly 
constituted appellate authority.  Id.  A claimant has one 
year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if no NOD 
is filed within that time.  38 U.S.C.A. § 7105(b) and (c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2001).  The 
October 1997 decision is final.

In a September 1999 rating decision, the RO increased the 
veteran's disability evaluations, giving her a combined 
rating of 90 percent, effective from January 12, 1998.  The 
RO noted that she now met the schedular requirements for 
consideration of entitlement to TDIU rating, and sent her a 
letter advising her of that fact and forwarding an 
appropriate claim form.  When the veteran promptly applied 
for TDIU in September 1999, her service-connected disability 
ratings in effect were 40 percent for varicose veins of the 
right leg, 40 percent for varicose veins of the left leg, 20 
percent for a right knee disorder, 30 percent for Grave's 
disease, and 0 percent for a cholecystectomy and 
appendectomy.  

On September 17, 1999, the day she resigned from her job, the 
veteran again filed a claim for a TDIU.  The RO granted that 
claim in a March 2000 rating decision, establishing as the 
effective date September 18, 1999, the day after the veteran 
resigned from her job.  After the veteran perfected an 
appeal, the RO, in November 2000, established an earlier 
effective date of July 12, 1999, the date on which the 
veteran began her medical leave which lasted until she 
resigned on September 17, 1999.

In the February 2002 hearing, the veteran asserted that her 
service-connected disabilities made her unable to work by 
1997.  She reported that she did not work in 1995 and 1996, 
because she was laid off.  She reported that she went back to 
work in August 1997, but that her disabilities left her 
rarely able to report for and complete a work shift.  She 
reported that much of the income that she received in 1997 
and 1998 was for paid leave that she had accumulated.  She 
indicated that there was very little time that she actually 
worked in 1997 through 1999.

She submitted letters from family members relating to various 
difficulties she had with her health through the years, none 
of which are pertinent to this claim for earlier effective 
date.

A July 2000 letter from an official with the veteran's former 
employer, a county government agency, indicated that the 
veteran was employed with that agency from August 27, 1997, 
through September 17, 1999.  The official indicated that the 
veteran had performed 641.5 hours of actual work in 1997, 
1512 hours in 1998, and 870 hours in 1999.  The official also 
enumerated the hours for which the veteran had received 
compensation during those years for vacation time, sick 
leave, excused absence, and personal time.  The official 
indicated that the veteran went on medical leave on July 12, 
1999, and resigned her employment on September 17, 1999.

The work and leave hours for 1997 through 1999 documented by 
the veteran's employer reflect that the veteran used a 
considerable amount of leave, but that she actually worked a 
number of hours not much less than the 35 to 40 hours per 
week that is generally considered to be full time employment.  
As she worked almost full time hours until July 1999, and as 
she was, in fact, employed at a substantially gainful 
occupation, her disabilities cannot be said to have rendered 
her individually unable to follow a substantially gainful 
occupation during that time.  She was significantly disabled, 
as reflected in the combined 90 percent disability 
evaluation, but she was as a matter of fact gainfully 
employed.  The documentation of leave and work hours by the 
veteran's employer is credible, and is more precise that the 
veteran's statements that the amount of time she actually 
worked was very little.  The preponderance of the evidence is 
against assigning an effective date of a total disability 
rating prior to the date that the veteran began her medical 
leave which terminated upon her resignation from her job on 
September 17, 1999.  She was not, in fact unable to secure or 
follow a substantially gainful occupation prior to July 12, 
1999, because she was so employed.  Therefore, the appeal for 
an effective date earlier than July 12, 1999, for a TDIU is 
denied.


ORDER

Entitlement to an effective date earlier than July 12, 1999, 
for the award of benefits for total disability based on 
individual unemployability (TDIU) is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

